DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 09/02/2022.
Claims 1-7 have been amended.
Claims 1-7 are pending.
Claims 1-7 are rejected.

Response to Amendment
In the Remarks filed 09/02/2022, Applicant has amended:
The language of the Abstract and content of the Specification in order to address previously cited objections regarding the included language. However, the amendments are listed in the Remarks and not properly submitted into the file wrapper as amendments to be made to the Specification and Abstract specifically. The Examiner notes that Applicant, who has identified as acting as pro se, refer to the MPEP section 37 CFR 1.121 wherein it is discussed how proper amendments are to be made to contents of the application. Additionally, the Examiner notes that the proposed amendments to the Abstract and Specification appear to be suitable for addressing the objections of record; however, the following issues are noted and should be corrected for the subsequent submission:
The amendments are identified as “Applicant suggest amending” or some other variant which does not properly submit the amendments.
The amendments to the Specification are identified via Paragraph numbers; however, the originally filed Specification does not contain any paragraph numbers and therefore the amendments are unclear. The Examiner suggests filing a substitute Specification with all amendments incorporated therein without adding new matter in order to address all of the issues. Additionally, 37 CFR 1.52 details proper formatting of documents to be submitted. The Examiner maintains the Specification objections made in the non-final Office action dated 05/04/2022 for clarity purposes.
The language of the claims have been amended to address the claim objections regarding form and typographical issues. The Examiner therefore withdraws the claim objections made in the Office action dated 09/02/2022. The Examiner notes the new claim objections made herein.
The language of the claims have been amended to address the 35 U.S.C. 112(b) claim rejections regarding clarity of language and antecedent basis issues. The Examiner withdraws the 35 U.S.C. 112(b) rejections made on claims 1-6 in the Office action dated 09/02/2022. However, the rejection made on claim 7 remains and herein included as it was not properly addressed.

Response to Arguments
In Remarks filed on 09/02/2022, Applicant substantially argues:
The applied references Attard and Day fail to disclose the limitations of independent claims 1 and 6 of monitoring a status of write protection set in the operating system registry regarding a USB write blocking feature. In particular, Applicant points to the disclosures of Attard and Day pertaining to matters concerning altering or preventing alteration of the operating system registry indicator values as opposed to changing the indicators on a hardware component as claimed. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejections made in response to Applicant’s amendments.
The applied reference Li is not applicable in the rejection of claim 7 as the device is considered a stand alone device. Applicant’s arguments are fully considered but they are not determined to be persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The Examiner notes that how the form of the device is not within the scope of the claim as excluding certain elements but rather comprising the claimed elements. In this case, the device further comprises the real time clock element but does not recite any other limitations that patentably distinguishes over the references.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated September 2, 2022.

Specification
The abstract of the disclosure is objected to because of the use of legal phraseology.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The use of the term “Microsoft Windows”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The Examiner additionally notes that reference for priority to US provisional application 62945114 should be included in the Specification as well.

Claim Objections
Claims 1, 2, and 6 are objected to because of the following informalities:  
Claim 1, step (c) recites “current Write Protection status”. It is suggested to amend the language to read “current write protection status” in order to clarify continuity with the term as used in the preamble of the claim. Claim 6, steps (b) and (c) should be similarly changed for clarity purposes as well.
Claim 1 is amended to recite “a Microsoft® Windows® operating system with a Universal Serial Bus port (USB) write blocking feature enabled by a system registry setting (hereinafter called Operating System)”. The Examiner suggests amending the limitation to read “a Microsoft® Windows® operating system (operating system) with a Universal Serial Bus (USB) port write blocking feature enabled by a system registry setting”. The purposes of the parenthetical positions in the limitation indicate the acronyms and the association with the term it is shortening. Additionally, the extra terms “hereinafter called” in the parentheticals is not necessary. Similarly changes should be made to claim 6.
Claim 2 to is amended to recite “changing status of of a second indicator”. Duplicate use of “of” should be removed.
Claims 1 and 6, step (b) reads “querying a operating system registry” should be changed to “querying an operating system registry”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 is amended to recite in steps (e) and (f) “e. initiating a command to change the status of test data on the mass digital storage device; f. determining if the test data on the mass digital storage device has been changed;”. The “mass digital storage device” should be amended to “data storage” as is recited to be storing the test data in element (c) of the claim. A such, the limitations are recommended to read “e. initiating a command to change the status of test data in the data storage; f. determining if the test data in the data storage has been changed;”.
Claim 7 should be amended such that proper antecedent basis is established regarding the identification of the “user”. Recommended amendment should read “and indicate said status to the user of claim six”. Additionally, the amendment changing “determine the current” to “determine a current” should be reverted as it now creates antecedent basis issues with regards to claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Attard et al. (US 2017/0249228) in view of Dhuse et al. (US 2011/0289383).

Regarding claim 1, Attard discloses, in the italicized portions, a device to determine a current write protection status of a Microsoft® Windows® operating system with a Universal Serial Bus port (USB) write blocking feature enabled by a system registry setting (hereinafter called Operating System) and indicate said status to a user comprising: a hardware component comprising: a. a USB port: b. a USB interface connected to the USB port: c. one or more indicators connected to the USB interface ([0031] The one or more memory interface module(s) includes one or more of a universal serial bus (USB) interface module 66, a host bus adapter (HBA) interface module 68, a network interface module 70, a flash interface module 72, a hard drive interface module 74, and a DSN interface module 76. [0042] Each DST execution unit includes a processing module 50 of FIG. 2, a plurality of memories 1-M, and a plurality of persistent indicators 1-M (visibly persistent). Each memory may be implemented utilizing the DSN memory 22 of FIG. 1. Each memory is associated with a persistent indicator. Each persistent indicator may be implemented utilizing one or more of electronic ink or a latching mechanical device (e.g., a latching relay, a circuit breaker, etc.) such that a status indication is maintained with or without power. A subset of the memories may be associated with a common physical power buss (e.g., when the subset of memories are common to a physical array or gang). The DSN functions to indicate device status.) : and a software application component configured to operate on the operating system comprising the steps of: a. identifying the hardware component: b. querying a operating system registry on the state of the system write protection status: c. changing a status of an indicator of the hardware component to indicate the state of the current Write Protection status ([0043] In an example of operation of indicating the device status, for each memory device of the plurality of memory devices, the processing module 50 obtains status information, where the plurality of memory devices share a common power connection. The status information includes one or more of a failed indication, an operational indication, a memory size level, a storage utilization level, he utilization rate, an average bandwidth utilization level, a storage error rate, a retrieval error rate, a number of failed memory locations, identifiers of failed memory locations, a memory identifier, a group memory identifier, a manufacturer identifier, a model number, a serial number, etc., the obtaining includes at least one of initiating a test, interpreting a test result, initiating a query, interpreting a query response, estimating based on one or more other memory devices of the plurality of memory devices, performing a lookup, and interpreting an error message. [0044] Having obtained the status information, the processing module 50, for each memory device of the plurality memory devices, updates an associated persistent indicator based on the obtained status information. The updating includes converting the status information to one or more driver electrical signals for the persistent indicator, and activating the persistent indicator utilizing the one or more driver electrical signals. [0049] The method includes a step 902 where a processing module (e.g., of a distributed storage and task (DST) execution unit) identifies a group of memory devices that share a common power connection. The identifying includes one or more of interpreting system registry information, interpreting a power cycle test result, and receiving configuration information. The method continues at step 904 where, for each memory device of the group of memory devices, the processing module obtains status information. The obtaining includes one or more of initiating a test, interpreting a test result, initiating a query, interpreting a query response, estimating the status information based on one or more of status of other memory devices of a group of memory devices, performing a lookup, and interpreting an error message.). Herein it is disclosed by Attard the retrieval of indicator information which are updated at a processing module between the system and memory devices which may be connected to the system via a USB connection. The updating of the indicator is processed via the processing module wherein system registry is interpreted to obtain the corresponding status information for one or more connected memory devices of the group managed by the processing module. Attard does not explicitly disclose the software component, interpreted as instructions as being performed by the processing module, interfaces with a system registry identified to be of an operating system for changing the indicator of the hardware component; however, Dhuse discloses in Paragraphs [0052] and [0124] “[0052] As will be described in greater detail with reference to FIG. 2, the interface 30 functions to mimic a conventional operating system (OS) file system interface (e.g., network file system (NFS), flash file system (FFS), disk file system (DFS), file transfer protocol (FTP), web-based distributed authoring and versioning (WebDAV), etc.) and/or a block memory interface (e.g., small computer system interface (SCSI), internet small computer system interface (iSCSI), etc.). In addition, the interface 30 may attach a user identification code (ID) to the data file 38 and/or data block 40. [0124] The method continues with step 186 where the processing module disables write permissions for the corresponding vault. Such disabling of write permissions curtails further usage of the DSN memory storage facilities. Such disabling of the write permissions may be executed by one or more of a registry update, a user vault update, a table update, sending a message to the DS managing unit, and sending a message to the user device. The method continues at step 188 where the processing module sends a write permissions message to one or more DS units affiliated with the vault. Such write permissions message may include one or more of a vault ID, one or more user device IDs, one or more user IDs, a message indicating that the write permissions are disabled for the vault ID, aggregated usage information, and usage information.” Herein it is disclosed by Dhuse that the storage devices connected to system may receive write permissions based on what is stored in the registry update. Additionally, it is described that the system operates similarly to a conventional operating system which one of ordinary skill in the art would recognize includes Microsoft Windows. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system as disclosed by Attard to interface with a registry as disclosed by Dhuse for acquiring registry values to update indicators on the processing module in order to store updated permissions for connected devices. Attard and Dhuse are analogous art because they are from the same field of endeavor of updating device registry values. The Examiner notes that while the claim recites in the preamble a USB port write blocking feature enabled by a system registry setting, it is not explicitly recited in the claims that connects this feature with the subsequent limitations and therefore it is not required by the claim language such that the functionality is provided through USB as the Examiner attempts to understand the Applicant intends to claim. It is suggested more explicitly noting in the limitations that the steps performed are linked to the feature or otherwise to better clarify the technical aspect of performing the functions. The Examiner reminds Applicant limitations from the Specification are not read into the claims. This interpretation is consistent throughout the rejection.
Regarding claim 2, Attard further discloses the device to determine the current write protection status of the operating system and indicate said status to the user of claim one, wherein the software application component further comprises the step of: changing the status of a second indicator of the hardware component to indicate the hardware component has been identified ([0052] The method includes a step 908 where a processing module identifies a group of electrical components that share a common power connection. The identifying includes one or more of interpreting system registry information, interpreting a power cycle test result, and receiving configuration information. The method continues at step 910 where, for each electrical component of the group of electrical components, the processing module obtains status information. The obtaining includes one or more of initiating a test, interpreting a test result, initiating a query, interpreting a query response, estimating the status information based on one or more of status of other electrical components of a group of electrical components, performing a lookup, and interpreting an error message. [0053] For each electrical component of the group of electrical components, the method continues at step 912 where the processing module updates an associated visibly persistent indicator based on the corresponding status information.). Herein it is disclosed by Attard that as part of identifying memory devices, visible indicators are updated based on the corresponding status information.
Regarding claim 3, Attard further discloses the device to determine the current write protection status of the operating system and indicate said status to the user of claim one, wherein the hardware component further comprises: a microprocessor connected between the USB interface and one or more indicators ([0058] As may also be used herein, the terms “processing module”, “processing circuit”, “processor”, and/or “processing unit” may be a single processing device or a plurality of processing devices. Such a processing device may be a microprocessor, micro-controller, digital signal processor, microcomputer, central processing unit, field programmable gate array, programmable logic device, state machine, logic circuitry, analog circuitry, digital circuitry, and/or any device that manipulates signals (analog and/or digital) based on hard coding of the circuitry and/or operational instructions.). Herein it is disclosed by Attard that the processing module may comprises, whether alone or in combination with other components, a microprocessor.
Regarding claim 4, Attard further discloses the device to determine the current write protection status of the operating system and indicate said status to the user of claim three, wherein the hardware component further comprises: a USB hub connected between the USB port and the USB interface, and mass digital storage connected to the USB hub ([0042] Each DST execution unit includes a processing module 50 of FIG. 2, a plurality of memories 1-M, and a plurality of persistent indicators 1-M (visibly persistent). Each memory may be implemented utilizing the DSN memory 22 of FIG. 1. Each memory is associated with a persistent indicator. Each persistent indicator may be implemented utilizing one or more of electronic ink or a latching mechanical device (e.g., a latching relay, a circuit breaker, etc.) such that a status indication is maintained with or without power. A subset of the memories may be associated with a common physical power buss (e.g., when the subset of memories are common to a physical array or gang). The DSN functions to indicate device status.). Herein it is disclosed by Attard that each of the plurality of memories may be powered by a common physical bus thereby the unit as a whole functions as a hub which connects the plurality of memories to the system. Additionally the plurality of memories are interpreted as mass digital storage connected to the hub.
Regarding claim 5, Attard and Dhuse in combination further disclose the device to determine the current write protection status of the operating system and indicate said status to the user of claim four, wherein the software component additionally comprises the steps of: a. initiating a command to change the state of the data on the mass digital storage device of the hardware component; b. determining if the data on the mass digital storage device of the hardware component has been changed by step a; c. changing the status of a third indicator of the hardware component to indicate if the data has been changed by step a (Dhuse [0136] Such a permissions entry of the permissions field 216 indicates permitted activities for a corresponding role entry of the role field 212. Alternatively, or in addition to, the permissions entry of the permissions field 216 indicates non-permitted activities for the corresponding role entry of the role field 212. For example, the role permissions table 214 indicates that a super user role does not have permissions to write to or read from a vault but does have permissions to execute any other operations except for writing and reading to and from a vault. As another example, the role permissions table 214 indicates that a system administrator role as permissions to read and write from any vault, perform account management operations (e.g., activating users, activating vaults, billing, usage summary generation), but does not have permissions to perform any security operations (e.g., change security parameters such as which user has access to what data, security policies, network element activation, permissions). As yet another example, the role permissions table 214 indicates that a security officer role has permissions to perform security account manager operations. As a further example, the role permissions table 214 indicates that an operator role has permissions to execute performance monitoring functions (e.g., an operator of the DSN system may monitor the performance and utilization of the DSN system including encoded data slice retrieval monitoring, activity monitoring, throughput, failures, resource utilization, network use, central processing unit use, device load etc.). As yet a further example, the role permissions table 214 indicates that a vault user role has permissions to read from and/or write to a vault with no other allowed permissions. The method of utilization of the user role table 208 and the role permissions table 214 is discussed in greater detail with reference to FIG. 10 C. Attard [0052]). Herein it is disclosed by Dhuse that permissions may change corresponding to devices. Furthermore, Attard discloses that obtaining status information includes updating indicators corresponding to the current status information.
Regarding claim 6, Attard discloses, in the italicized portions, a device to determine a current write protection status of a Microsoft® Windows® operating system with a Universal Serial Bus port (USB) write blocking feature enabled by a system registry setting (hereinafter called Operating System) and indicate said status to a user comprising: a hardware component comprising: a. a USB port; b. a USB compound device connected to the USB port; c. data storage connected to the USB compound device, configured to store test data; d. a second data storage connected to the USB compound device, configured to store logging data; e. one or more indicators connected to the USB compound device ([0031] and [0042]), and a software application component configured to operate on the operating system comprising the steps of: a. identifying the hardware component; b. querying a operating system registry on the state of the system Write Protection status; c. changing a status of an indicator of the hardware component to indicate the state of the current Write Protection status; ([0043-44] and [0049]) d. changing the status of a second indicator of the hardware component to indicate the hardware component has been identified ([0052]); e. initiating a command to change the status of the test data on the mass digital storage device; f. determining if the test data on the mass digital storage device has been changed; g. changing the status of a third indicator of the hardware component to indicate if the test data has been changed ([0052]). Herein it is disclosed by Attard the retrieval of indicator information which are updated at a processing module between the system and memory devices which may be connected to the system via a USB connection. The updating of the indicator is processed via the processing module wherein system registry is interpreted to obtain the corresponding current status information for one or more connected memory devices of the group managed by the processing module. The processing module is interpreted as a USB compound device as it facilitates the connection of multiple memory devices to the computing device. The memory devices may be configured to store data as necessary; in this case, the devices may store test data as claimed at a high level of generality. Attard does not explicitly disclose the software component, interpreted as instructions as being performed by the processing module, interfaces with a system registry identified to be of an operating system for changing the indicator of the hardware component; however, Dhuse discloses in Paragraphs [0052] and [0124] the storage devices connected to system may receive write permissions based on what is stored in the registry update. Additionally, it is described that the system operates similarly to a conventional operating system which one of ordinary skill in the art would recognize includes Microsoft Windows. These registry values may be altered according to a performed command and subsequently Attard may process these changes as determined to update the corresponding status information of indicators for the memory devices. Claim 6 is rejected on a similar basis as presented in the rejections of claims 1, 2 and 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Attard in view of Dhuse and further in view of Li et al. (US 6,532,500).

Regarding claim 7, Attard and Day do not explicitly disclose the device to determine a current write protection status of the operating system and indicate said status to a user of claim six, further comprising: a real time clock connected to the USB compound device. Regarding the real time clock connected to the USB compound device, Li discloses in Column 3, lines 50-56 “Memory controller 108, input/output (I/O) controller 110, and firmware hub 112 are included in chipset 106. Firmware hub 112 includes an interrupt system, a real time clock (RTC) and timers, a direct memory access (DMA) system, ROM/Flash memory, communications ports, diagnostics ports, command/status registers, and non-volatile static random access memory (NVSRAM).” Herein it is disclosed by Li that a compound device for connecting memory devices to a computing device may include a real time clock element. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a real time clock in the compound device as disclosed by Li in the device as disclosed by Attard and Dhuse in combination for tracking time as the real time clock provides as a function. Attard, Dhuse, and Li are analogous art because they are from the same field of endeavor of managing memory device connections to a system.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier. Alternatively, Applicant may file amendments for addressing the most recent Office action of record with a Request for Continuation of Examination and the corresponding fees.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 8am-3pm ET. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135
                                           
/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135